Case: 20-60753     Document: 00516164953         Page: 1     Date Filed: 01/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   January 12, 2022
                                  No. 20-60753
                                                                     Lyle W. Cayce
                                                                          Clerk

   Guo Song Zhou,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 894 727


   Before Jolly, Willett, and Englehardt, Circuit Judges.
   Per Curiam:*
          Guo Song Zhou, a native and citizen of China, petitions for review of
   the Board of Immigration Appeals’s affirmance of both the Immigration
   Judge’s adverse credibility finding and denial of his application for asylum,
   withholding of removal, and relief under the Convention Against Torture.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60753     Document: 00516164953          Page: 2   Date Filed: 01/12/2022




                                   No. 20-60753


         Even in the face of Zhou’s attempt to explain inconsistencies
   throughout his application process and testimony, the record does not
   compel a determination that Zhou was credible. See Santos-Alvarado v. Barr,
   967 F.3d 428, 437 (5th Cir. 2020); Wang v. Holder, 569 F.3d 531, 536–38 (5th
   Cir. 2009). We therefore reach the merits of Zhou’s asylum, withholding of
   removal, and CAT claims “only to the extent that other evidence was
   presented to support those claims.” Suate-Orellana v. Barr, 979 F.3d 1056,
   1061 (5th Cir. 2020). The denial of asylum, withholding of removal, and
   CAT relief was supported by substantial evidence. See id. at 1061–62.
         The petition for review is DENIED.




                                        2